This is an appeal from an order entered in the office of the clerk of Hamilton county by which appellants, as members of the Board of Education of Long Lake School District No. 1, and other school district officials were ordered to recognize as valid a five-year transportation contract with petitioner-respondent for the transportation of pupils in the school district. The proceeding was brought under article 78 of the Civil Practice Act. There is ample evidence to sustain the determination of the court below and the order appealed from should be affirmed. Order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.